The defendants were co-partners in running a steamboat on the Neuse River: being in want of a cook on board the boat, they applied to the plaintiff to hire the woman in question for that business. The plaintiff at first refused to hire them the woman, on the ground that she was much addicted to drunkenness, and she was afraid the life on board a steamboat would increase the force of that vicious habit, and expose her to greater danger. Whereupon, the defendants assured the plaintiff that there could be no risk from this cause, as they never allowed spirits to be carried on board at all; and agreed with the plaintiff, that if she would hire them the negro, "they would guaranty against all loss from that source," and"would pay all loss or damages from accident or misfortune, arising fromthat cause." Upon this understanding and agreement, the woman in question went into the service of the defendants, as cook on board their boat. A few weeks afterwards, the woman became much intoxicated, and by reason thereof, in a fit of drunkenness, delusion or abstraction, jumped overboard, and was drowned. Plaintiff *Page 333 
proved a demand and refusal by the defendants to pay anything for the loss of the woman.
The defendants counsel took the ground, that the contract of guaranty, did not apply to the case of suicide or self-destruction, though the act was immediately induced by intoxication from spirits. His Honor, however, held differently, and instructed the jury, that, upon the state of facts appearing in the case, the plaintiff was entitled to recover. Verdict for plaintiff. Defendant excepted to the charge of the Court, and obtained a rule for a venire de novo, which was discharged, and they appealed to this Court.
The loss sustained by the plaintiff is certainly within the terms of the guaranty made by the defendants, unless it be taken out of them by a necessary implication. The defendants contend that it is so excepted, because a case of self-destruction was not within the contemplation of the parties to the contract, and was impliedly excluded from it on grounds of public policy. The objection is founded, we presume, upon the practice of Life Insurance Companies, in excluding from their policies, losses arising from suicide: the assured's "dying by his own hands;" or his own act, "whether sane or insane." The principle upon which that exclusion is founded, is thus stated: "A stipulation to uphold a policy in case of wilful self-destruction, would be contrary to sound policy, as taking away one of the restraints operating on the mind of men against the commission of crimes, by the interest which they have in the welfare and prosperity of their connections; nay, more, it would make those natural affections, which make every man desirous of providing for his family, an inducement to crime; for, the case may be well supposed of a person insuring his life for that purpose, with the intention of committing suicide. For a policy, moreover, to remain in force when death arose from any such cause, would be a fraud upon the insurers; for a man's estate would thereby benefit by his own felonious act." It is manifest, however, that "where the policy is effected upon the life of a nominee, (a *Page 335 
third person) the above reasoning fails. The insurance can be no inducement to the criminal act, and may reasonably be construed to cover this, as well as every other risk. There is, indeed, no reason why it should not do so; for the general tables of mortality, which form the basis of the calculations upon which the policy is founded, include this, as well as every other case of death, so that the particular risk is actually insured gainst. In policies, therefore, on the lives of nominees, it is very usually, but not invariably omitted." Bunyon's Life Assurance, 71 and 73, 69th vol. Law Lib.
In the case before us, the loss of the plaintiff's slave by self-destruction is, as we have said, directly within the terms of the defendant's guaranty, and we can see no good reason why it should be impliedly excluded from them upon any sound principle of morals or law. His Honor was therefore right in holding that the plaintiff was entitled to recover, and the judgment must be affirmed.
Judgment affirmed.